Exhibit 10.18

EXPEDIA CONFIDENTIAL

December 23, 2009

David Cathcart

Chief Financial Officer

TRX, Inc.

2970 Clairmont Road

Suite 300

Atlanta, GA 30329

 

Re: Second Letter of Amendment

Dear David:

The purpose of this second letter of amendment is to further document certain
amendments to the pricing and other terms set forth in the Master Service
Agreement, dated January 1, 2007, as amended by Amendment #1 on March 30, 2007
and Letter of Amendment dated February 19, 2009, and associated exhibits and
Statements of Work thereunder (collectively, the “Agreement”) between Expedia,
Inc., (“Expedia”) and TRX, Inc. (“TRX”), and/or their respective subsidiaries.
Capitalized terms, where not defined herein, will have the meanings set forth in
the Agreement. Expedia and TRX now agree to further amend the Agreement as
follows:

 

  1) Pricing for Common Services. Beginning 1 January 2010, the pricing in
Appendix 1 to Exhibit B (Pricing for Common Services) shall be modified in
accordance with the pricing set forth in the attached Exhibit 1.

 

  2) Exclusivity for Certain * Processes. During 2010, except as otherwise
agreed by the Parties in writing, TRX will be the exclusive third-party provider
of the Services listed in the attached Exhibit 2 for the * Points of Sale (the
“Select Services”). Notwithstanding the foregoing, the Parties agree that:

 

  (a) The foregoing exclusivity shall not apply to Expedia’s use of *

 

  (b) Additionally, Expedia may use, * to perform *, provided, that *

 

  (c) TRX shall have no liability of any kind for the performance of any such
Services that Expedia performs without the involvement of TRX; and

 

  (d) Upon reasonable notice from TRX, Expedia will furnish TRX with * for the
purpose of verifying Expedia’s compliance with the terms of this section. Any
such information provided by Expedia to TRX shall be deemed Expedia Confidential
information.

 

1 of 6

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXPEDIA CONFIDENTIAL

 

  3) Renewal of Pricing and Exclusivity for 2011. The pricing and exclusivity
terms set forth in Section 1 and Section 2 of this second letter of amendment
will automatically be extended for calendar year 2011 unless either Party gives
the other Party written notice of non-renewal of such terms on or before July 1,
2010. If such notice is given, Section 1 and Section 2 will cease to apply,
effective December 31, 2010, and the pricing terms under the Agreement (and
associated SOWs) that were in place prior to this second letter of amendment
will apply in calendar year 2011.

 

  4) Training of *. During 2010 and 2011, at Expedia’s request, TRX will provide
reasonable assistance to (a) design/enhance training curriculum and/or (b) train
* so long as Expedia is current in its payment obligations to TRX. The specific
scope of services will be defined in Statements of Work and mutually agreed by
the parties. Such training services will be provided by TRX using commercially
reasonable efforts, and TRX shall have no liability of any kind for the success
of the training services. Additionally, such training services will be billed at
the hourly rates set forth in Appendix 1 of Exhibit B of the Agreement, unless
otherwise specified in the Statement of Work. Expedia will reimburse TRX for all
travel and travel related expenses incurred in connection with such training
services. Such expenses must be approved by Expedia in advance and billed to
Expedia without additional markup or administrative fees.

 

  5) *. TRX will continue to * described in Exhibit 3 of the Letter of Amendment
dated February 19, 2009. Notwithstanding the foregoing, TRX agrees to use
commercially reasonable efforts to *.

 

  6) Pricing for *. Beginning 1 January 2010, the pricing for * in the *
Statement of Work dated January 1, 2007 shall be modified to be *. All other
terms of this Statement of Work shall remain the same.

 

  7) System Failure. Section B.8 of Exhibit B (Common Services) of the Agreement
will be deleted and replaced with the following:

System Failure. In addition to the remedies specified above for failure to meet
minimum Service Levels, if TRX fails to meet the “System Failure Service Level”
threshold for any Service as set forth in Appendix 2 or an applicable Statement
of Work, upon thirty (30) days’ written notice to TRX, given no later than
thirty (30) days after the System Failure Service event, then (a) Expedia may
elect in writing to * for the non-compliant Service for the remainder of the
then-current calendar year, and (b) Expedia may elect to * containing such
non-compliant Service, provided that, in either case, TRX has not demonstrated
to Expedia’s reasonable satisfaction that it has adequately remedied the
underlying condition causing TRX’s failure to meet the System Failure Service
Level. In addition, if TRX fails to meet the “System Failure Service Level”
threshold for * or more Services as set forth on Appendix 2 or an applicable
Statement of Work within *, then Expedia may * upon thirty (30) days’ written
notice to TRX, given no later than thirty (30) days after * such System Failure
Service event. In the event Expedia elects to * on or before July 1, 2010,
within 30 days, TRX and Expedia shall agree on *. If agreement cannot be
reached, upon 90 days written notice, TRX will have the right to cease
performance of all such Services (other than * Services) *. TRX shall continue
to perform * Services until expiration or termination of the applicable SOW.

 

2 of 6

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXPEDIA CONFIDENTIAL

 

  8) Professional Services for *. During 2010 and 2011, at Expedia’s request,
TRX will provide reasonable assistance to Expedia to support Expedia in its
development of *, so long as Expedia is current in its payment obligations to
TRX. The specific scope of services will be defined in Statements of Work and
mutually agreed by the parties, and the Deliverables associated with these
professional services will be Expedia Works as defined in the Agreement. Such
professional services will be provided by TRX using commercially reasonable
efforts, and TRX shall have no liability of any kind for the success of these
professional services. Additionally, such professional services will be billed
at the hourly rates set forth in Appendix 1 of Exhibit B of the Agreement,
unless otherwise specified in the Statement of Work. Expedia will reimburse TRX
for all travel and travel related expenses incurred in connection with such
training services. Such expenses must be approved by Expedia in advance and
billed to Expedia without additional markup or administrative fees.

 

  9) Professional Services for *. During 2010 and 2011, at Expedia’s request,
TRX will provide reasonable assistance to Expedia to support Expedia in its
development of * so long as Expedia is current in its payment obligations to
TRX. The specific scope of services will be defined in Statements of Work and
mutually agreed by the parties, and the Deliverables associated with these
professional services will be Expedia Works as defined in the Agreement. Such
professional services will be provided by TRX using commercially reasonable
efforts, and TRX shall have no liability of any kind for the success of these
professional services. Additionally, such professional services will be billed
at the hourly rates set forth in Appendix 1 of Exhibit B of the Agreement,
unless otherwise specified in the Statement of Work. Expedia will reimburse TRX
for all travel and travel related expenses incurred in connection with such
training services. Such expenses must be approved by Expedia in advance and
billed to Expedia without additional markup or administrative fees.

 

  10) Professional Services for *. Beginning on or prior to March 1, 2010 at
TRX’s request, Expedia will provide reasonable assistance to TRX to support the
* in a * defined by Expedia *. Deliverables associated with these professional
services will be Expedia Works as defined in the Agreement. Neither party will
be responsible for the other party’s travel and travel-related expenses incurred
in connection with such *.

 

  11) * Data *. Beginning December 18, 2009, to the extent allowed by Applicable
Law, TRX will include * (as defined in the Expedia * Statement of Work dated
April 9, 2008 or as otherwise agreed to by the parties) for TRX’s global agents
utilizing the * in the * provided to Expedia by TRX. Notwithstanding the
foregoing, *.

 

  12) * Processing for *. Beginning January 1, 2010 and until such time as
Expedia provides * prior written notice, Expedia will pay a * fee of * which
includes up to * for * and up to * for * Section 6.5 (Capacity Planning) to
Exhibit G (Technical Specifications) of the Agreement TRX will maintain its
systems, hardware, and infrastructure such that TRX is capable of effectively
processing, at minimum, *.

 

  13) TRX Account Manager. Pursuant to Section 6.2 of the Agreement, Expedia
hereby acknowledges and agrees that the TRX Account Management will no longer *
to Expedia.

 

3 of 6

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXPEDIA CONFIDENTIAL

 

  14) Except as expressly set forth in this Second Letter of Amendment, the
Agreement will remain in full force and effect in accordance with its terms.

Please acknowledge your agreement to the foregoing by signing in the space
provided below and returning a signed copy to me as soon as possible. If you do
not agree with any of the foregoing, please contact me as soon as possible so
that we can determine how best to proceed.

 

Yours truly, Expedia, Inc.

/s/ Kerri Landeis

Kerri Landeis

Vice President, Global Supply Operations

Acknowledged and Agreed:

 

TRX, Inc. By:  

/s/ David Cathcart

Title:  

Chief Financial Officer

Date Signed:  

12/28/09

 

4 of 6



--------------------------------------------------------------------------------

EXPEDIA CONFIDENTIAL

 

EXHIBIT 1

MODIFIED PRICING FOR COMMON SERVICES

*

 

5 of 6

* Confidential Treatment Requested



--------------------------------------------------------------------------------

EXPEDIA CONFIDENTIAL

 

EXHIBIT 2

SELECT SERVICES

*

 

6 of 6

* Confidential Treatment Requested